Citation Nr: 1423213	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-24 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran served on active duty from December 1955 to December 1958.  

This matter come before the Board of Veterans' Appeals (Board) on appeal of March 2009 rating decision of the Department of Veteran. Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

It is noted that the Veteran had requested to attend a video conference hearing before a member of the Board.  The hearing was scheduled for April 2012, but the Veteran did not report for the hearing and did not request that the hearing be rescheduled.  Thus, his request for a hearing is deemed to have been withdrawn.  See 38 C F R 20 104 (2013) 

The case was remanded by the Board in October 2013 so that the Veteran's service dates could be confirmed, an additional search could be undertaken for service treatment records (STRs), attempts could be made to obtain records of the Veteran's treatment from private physicians, and a VA compensation examination, with medical opinion, could be obtained.  As will be described, and as has been pointed out by the Veteran's representative, some, but not all, of the requested development was successfully accomplished.  Therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Review of the record shows that the case was previously remanded, in part, so that a VA examination could be conducted and that a search for additional STRs could be undertaken.  The Veteran was examined by VA in December 2013 so that a medical opinion regarding whether it was at least as likely as not that the Veteran's current degenerative joint disease of the knees could have been caused by or originated during service, including as a result of physical exertion involved in "duck walking" during basic training that was asserted by the Veteran in his lay statements as being the cause of his current knee disability.  In response to the remand by the Board, the VA examiner opined that "the Veterans degenerative joint disease of the left and right knee are LESS LIKELY THAN NOT caused by, related to, or worsened beyond natural progression by military service, or by duck walking in the military."  The Board notes that the standard used by the examiner is incorrect in that any worsening "beyond natural progression" is utilized for aggravation of a disability that pre-existed service enlistment and is not applicable to the direct service connection issue that is involved herein.  In view of the possible confusion, the case must be returned for a supplemental opinion.  

In addition, the Veteran's representative has pointed out that, while efforts to locate additional STRs were undertaken, the Veteran was not properly notified that further efforts would be futile.  He has stated that no formal memorandum regarding the unavailability of such records has been made.  The Board notes that the supplemental statement of the case (SSOC) did not include notification to the Veteran that additional records were not obtained, but simply stated that the "STRs are completely silent for any complaint, diagnosis or treatment of a knee condition, including the period after Boot Camp."  The representative has requested that the case be remanded for proper notification.  See Stegall 11 Vet. App. at 268.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should properly notify the Veteran that the search for additional STRs was not successful and that further efforts to locate additional STRs would be futile.  

2.  The AOJ should arrange for the examiner who conducted the December 2013 VA examination to render a supplemental opinion regarding the current nature and etiology of his bilateral knee disabilities.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that a disability of either knee is related to service.  If the examiner who conducted the December 2013 VA examination is not available, the Veteran should be scheduled for another compensation examination so the opinion can be obtained.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

